Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-20 are pending in this application. Claims 1 and 12 were previously presented. Claims 2-8, 10-11 and 13-20 are original claims. Claim 9 was previously canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the rejections of claims 1 and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Underwood (US6671158B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy (US20160125993A1), and further in view of Underwood (US6671158B1).
Regarding claim 1, Narayanasamy teaches a method (abstract, method of detecting movement of a plunger) comprising: generating, by a first signal circuit (i.e. Differential amplifier 604) (fig.6), a first signal (i.e. signal 526) (fig.5) (also refer to [0034], output of amplifier 604) based at least in part on a pull-in current value ([0034], signal Imp which identifies that the plunger of the solenoid has moved completely) of a current (i.e. Isense+ and –Isense-) (fig.6) applied to a solenoid coil (abstract, current signal applied to the coil) of a solenoid (abstract, of the solenoid); generating, by a second signal circuit (i.e. level shifter circuit 612) (fig.6), a second signal (i.e. signal 522) (fig.5) ([0034], output of the adder circuit) by applying a time delay to the first signal (implicit) (also see graph 524 shows the time delay between the first signal and the second signal) (fig.5); comparing, by a comparator circuit (i.e. comparator 616) (fig.6), the first signal and the second signal ([0034], output of the adder circuit is fed to the inverting terminal of comparator 616. The output of the peak detector 614 is fed to the non-inverting input of comparator 616) to determine whether a plunger of the solenoid (implicit) has moved within the solenoid from a first position to a second position ([0034], signal Imp which identifies that the plunger of the solenoid has moved completely); and responsive to determining that the plunger of the solenoid has moved within the solenoid from the first position to the second position ([0006], drive the solenoid at its nominal current until the plunger has moved completely), reducing the current applied to the solenoid coil of the solenoid from the pull-in current value to a hold current value ([0006], at which time the 
Narayanasamy does not teach that the current control is pulse width modulation.
Underwood teaches in a similar field of endeavor the current control is pulse width modulation (abstract, solenoid powered by a varying supply voltage and having an actuator movable from an extended position to … a hold in position by a second power level … A pulse width modulated circuit is connected with the solenoid and is responsive to the varying supply voltage for adjusting the pulse width accordingly so as to provide a substantially constant second power level applied to the solenoid to maintain the hold in position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the pulse width modulated circuit for hold in position of solenoid in Narayanasamy, as taught by Underwood, as it provides the advantage of maintaining solenoid coil current constant and eliminating heat rise in solenoid. Additionally, power consumption is reduced.

Regarding claim 2, Narayanasamy and Underwood teach the method of claim 1, wherein comparing the first signal and the second signal further comprises comparing a peak envelope of the first signal with a peak envelope of the second signal (Narayanasamy, [0033], value of the signal 520, plus the threshold, will substantially match the peak value of the signal 526).

Regarding claim 3, Narayanasamy and Underwood teach the method of claim 2, wherein the peak envelope of the first signal comprises a first peak value (Narayanasamy, i.e. first peak value FP) (see fig.1 below) and a first valley value (Narayanasamy, i.e. first valley value FV) (Narayanasamy, see fig.1 below), and wherein the peak envelope of the second signal comprises a second peak value (i.e. second peak value SP) (Narayanasamy, see fig.1 below) and a second valley value (Narayanasamy, i.e. second valley value SV) (see fig.1 below).

    PNG
    media_image1.png
    600
    991
    media_image1.png
    Greyscale

Fig.1 Plunger position detection circuit (Narayanasamy fig.5 annotated)

Regarding claim 4, Narayanasamy and Underwood teach the method of claim 1, further comprising varying a crossover threshold (Narayanasamy, i.e. crossover threshold CT) (see fig.1 above) for the comparator circuit based at least in part on a tolerance of a component of the 

Regarding claim 5, Narayanasamy and Underwood teach the method of claim 1, further comprising performing fault protection (Narayanasamy, [0045], the state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty).

Regarding claim 6, Narayanasamy and Underwood teach the method of claim 5, wherein the fault protection is performed after a fault detect time period of the solenoid (Narayanasamy, [0049], at time T2 … utilized to detect a faulty solenoid) being in an ON state (Narayanasamy, [0049], if the plunger is expected to move).

Regarding claim 7, Narayanasamy and Underwood teach the method of claim 6, wherein the fault detect time period is calculated based at least in part on a maximum time taken to activate a HOLD mode for the solenoid (Narayanasamy, [0049], time T2 is greater than T1) (Narayanasamy, also refer to [0049], at time T2 … utilized to detect a faulty solenoid).

Regarding claim 8, Narayanasamy and Underwood teach the method of claim 1, wherein the hold current value is 30% to 40% of the pull-in current value (Narayanasamy, [0005], solenoid coil needs only approximately 30% of its nominal current).

Regarding claim 11, Narayanasamy and Underwood teach the method of claim 1, wherein the second signal circuit comprises a low pass network (Narayanasamy, i.e. resistor R8 and capacitor C1) (fig.6) and an integrator amplifier (Narayanasamy, i.e. op-amp U2C) (fig.6).

Regarding claim 12, Narayanasamy teaches a system (abstract, An apparatus and method of detecting movement of a plunger) comprising: a first signal circuit (i.e. Differential amplifier 604) (fig.6) to generate a first signal (i.e. signal 526) (fig.5) (also refer to [0034], output of amplifier 604) based at least in part on a pull-in current value ([0034], signal Imp which identifies that the plunger of the solenoid has moved completely) of a current (i.e. Isense+ and –Isense-) (fig.6) applied to a solenoid coil (abstract, current signal applied to the coil) of a solenoid (abstract, of the solenoid); a second signal circuit (i.e. level shifter circuit 612) (fig.6) to generate a second signal (i.e. signal 522) (fig.5) ([0034], output of the adder circuit) by applying a time delay (implicit) (also see graph 524 shows the time delay between the first signal and the second signal) (fig.5) to the first signal (implicit); a comparator circuit (i.e. comparator 616) (fig.6) to compare the first signal and the second signal ([0034], output of the adder circuit is fed to the inverting terminal of comparator 616. The output of the peak detector 614 is fed to the non-inverting input of comparator 616) to determine whether a plunger of the solenoid (implicit) has moved within the solenoid from a first position to a second position ([0034], signal Imp which identifies that the plunger of the solenoid has moved completely); a control logic ([0033], Adding … and comparing this to the output of the active peak detector results in a trip signal) to reduce the current applied to the solenoid coil of the solenoid from the pull-in current value ([0005], pull—in current) to a hold current value ([0006], at which time the current can be 
Narayanasamy does not teach that the current control is pulse width modulation.
Underwood teaches in a similar field of endeavor the current control is pulse width modulation (abstract, solenoid powered by a varying supply voltage and having an actuator movable from an extended position to … a hold in position by a second power level … A pulse width modulated circuit is connected with the solenoid and is responsive to the varying supply voltage for adjusting the pulse width accordingly so as to provide a substantially constant second power level applied to the solenoid to maintain the hold in position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the pulse width modulated circuit for hold in position of solenoid in Narayanasamy, as taught by Underwood, as it provides the advantage of maintaining solenoid coil current constant and eliminating heat rise in solenoid. Additionally, power consumption is reduced.

Regarding claim 13, Narayanasamy and Underwood teach the system of claim 12, wherein comparing the first signal and the second signal further comprises comparing a peak 

Regarding claim 14, Narayanasamy and Underwood teach the system of claim 13, wherein the peak envelope of the first signal comprises a first peak value (Narayanasamy, i.e. first peak value FP) (see fig.1 above) and a first valley value (Narayanasamy, i.e. first valley value FV) (see fig.1 above), and wherein the peak envelope of the second signal comprises a second peak value (Narayanasamy, i.e. second peak value SP) (see fig.1 above) and a second valley value (Narayanasamy, i.e. second valley value SV) (see fig.1 above).

Regarding claim 15, Narayanasamy and Underwood teach the system of claim 12, further comprising fault protection logic to perform fault protection (Narayanasamy, [0045], the state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty).

Regarding claim 16, Narayanasamy and Underwood teach the system of claim 15, wherein the fault protection is performed after a fault detect time period (Narayanasamy, [0049], at time T2 … utilized to detect a faulty solenoid) of the solenoid (implicit) being in an ON state (Narayanasamy, [0049], if the plunger is expected to move).

Regarding claim 17, Narayanasamy and Underwood teach the system of claim 16, wherein the fault detect time period is calculated based at least in part on a maximum time 

Regarding claim 18, Narayanasamy and Underwood teach the system of claim 12, wherein the hold current value is 30% to 40% of the pull-in current value (Narayanasamy, [0005], solenoid coil needs only approximately 30% of its nominal current).

Regarding claim 20, Narayanasamy and Underwood teach the system of claim 12, wherein the second signal circuit comprises a low pass network (Narayanasamy, i.e. resistor R8 and capacitor C1) (fig.6) and an integrator amplifier (Narayanasamy, i.e. op-amp U2C) (fig.6).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy (US20160125993A1) and Underwood (US6671158B1), and further in view of Mefford (US4418332A).
Regarding claim 10, Narayanasamy and Underwood teach the method of claim 1.
Narayansamy and Underwood do not teach wherein the comparator circuit comprises a first comparator and a second comparator, wherein the first comparator and the second comparator generate pull-in and reset signals based at least in part on the first signal and the second signal.
Mefford teaches wherein a comparator circuit (column 5 lines 62-63, embodiment of a comparator) (fig.4) comprising a first comparator (i.e. comparator 52) (fig.4) and a second comparator (i.e. comparator 54) (fig.4), wherein the first comparator and the second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included two comparators in Narayanasamy and Underwood, as taught by Mefford, as it provides the advantage of comparing the values of two input signals and yet be unaffected by noise at the input signals.

Regarding claim 19, Narayanasamy and Underwood teach the system of claim 12.
Narayansamy and Underwood do not teach wherein the comparator circuit comprises a first comparator and a second comparator, wherein the first comparator and the second comparator generate pull-in and reset signals based at least in part on the first signal and the second signal.
Mefford teaches wherein a comparator circuit (column 5 lines 62-63, embodiment of a comparator) (fig.4) comprising a first comparator (i.e. comparator 52) (fig.4) and a second comparator (i.e. comparator 54) (fig.4), wherein the first comparator and the second comparator generate pull-in (i.e. set input 36) (fig.4) and reset signals (i.e. reset input 38) (fig.4) based at least in part on a first signal (i.e. IN) (fig.4) and a second signal (i.e. REE) (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included two comparators in Narayanasamy and Underwood, as taught by Mefford, as it provides the advantage of comparing the values of two input signals and yet be unaffected by noise at the input signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           12/27/2021